Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

1. 	This communication is in response to the Applicants’ communication dated September 4, 2019. Claims 1-23 of the application are pending and have been examined.

Foreign Priority

2. 	Acknowledgment is made of applicant's claim for foreign priority based on an application 2019901507 and 2019901517 filed in Australia on May 3, 2019.  Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Drawings

3.	The drawings submitted on September 4, 2019 are objected to:.
	In the drawings submitted, the Figs 3 and 4, the entries in the table and the legend and words in the drawings are not visible. Replacement drawings showing legible words and legend are required.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Each drawing sheet 

Claim Objections

4.	The following is a quotation of 37 C.F.R § 1.75 (d)(1):
The claim or claims must conform to the invention as set forth in the remainder of the specification and terms and phrases in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description.

5.	Claims 1, 3, 4, 5 and 21 are objected to because of the following informalities:  
Claim 1, Line 29, “the visualisation file has no antecedent basis.
Claim 3, Line 1, “A system according to claim 1” should be “A method according to claim 1”.
Claim 4, Line 1, “A system according to claim 1” should be “A method according to claim 1”.
Claim 4, Line 20, “predefined metadata schema;” should be “predefined metadata schema.”.
Claim 5, Line 9, “the asset register database;” should be “the asset register database.”.
Claim 21, Line 10, “predefined metadata schema,” should be “predefined metadata schema.”.

Appropriate corrections are required.

Claim Rejections - 35 USC § 103 - AIA 

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
 (a) A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


7.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


8.	Claims 1, 2, 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Chennai et al. (U.S. Patent Application Publication2020/0304375, see the short version), in view of Frey (U.S. Patent Application Publication 2017/0230930, see the short version), and further in view of Locke et al. (U.S. Patent Application Publication 2018/0364654, see the short version) and Park et al. (U.S. Patent Application Publication 2019/0095644, see the short version).

Chennai et al. teaches Generation of digital twins of physical environments. Specifically, as per claim 1, Chennai et al. teaches a method for configuration of a digital twin for a building (Page 1, Para 0018, L1: facility managers managing a smart building; Para 0019, L1-3: to manage the data acquired throughout the building, a digital twin is constructed for the building to model the building, its properties, the objects in it and how the devices, sensors and people relate to it), the method including:
identifying one or more BIM model files for the building, wherein the BIM model files each include (Page 1, Para 0026, L1-3: to develop a solution for a connected building, a developer first generates a model of the building using a building information modeling (BIM) software) data sets representative of respective physical networked assets that   are to be installed in the building (Page 1, Para 0018, L6-9: each room may include multiple objects and multiple networked devices that provide information about the state of the building and enable remote control of devices);
as a first process:
the data sets from the one or more BIM model files (Page 1, Para 0026, L1-3: to develop a solution for a connected building, a developer first generates a model of the building using a building information modeling (BIM) software; Page 1, Para 0018, L6-9: each room may include multiple objects and multiple networked devices that provide information about the state of the building and enable remote control of devices; Page 4, Para 0059, L4-7: display at the networked device access information about the device; that will help occupants, facilities managers and building users to access information and inspect what is going on in the building and networked devices);
as a second process:

(i)	are configured to be rendered via a 3D navigation interface presented thereby to enable a user to navigate and view a 3D visualisation of the building (Page 2, Para 0030, L1-5: use the depth cameras to scan a physical space, use the depth data to build a three-dimensional map of the environment, and identify objects in the map and recognize and localize networked devices; Page 3, Para 0040, L1-2: the depth cameras and position sensors capture raw data that will be used to build a high quality three-dimensional map and identify objects in the map; Page 6, Para 0088, L1-7: a computing system with a storage holding instructions executable by a machine to receive image data from the imaging device of networked devices located in the physical environment and receive identity of the networked devices and communicate the received information for display); and
(ii)	include data points that are positioned at locations in the 3D visualisation associated with the networked physical assets (Page 2, Para 0030, L1-5: use the depth cameras to scan a physical space, use the depth data to build a three-dimensional map of the environment, and identify objects in the map and recognize and localize networked devices; Page 4, Para 0059, 
operating a data mapping module that is configured to facilitate the displaying of the obtained data by a process (Page 2, Para 0030, L1-5: use the depth cameras to scan a physical space, use the depth data to build a three-dimensional map of the environment, and identify objects in the map and recognize and localize networked devices; Page 4, Para 0059, L4-7: display at the networked device access information about the device; that will help occupants, facilities managers and building users to access information and inspect what is going on in the building and networked devices) including:
(i)	identifying an asset provided from the visualisation file (Page 1, Para 0030, L1-5: use the depth cameras to scan a physical space, use the depth data to build a three-dimensional map of the environment, and identify objects in the map and recognize and localize networked devices; Page 3, Para 0040, L1-2: the depth cameras and position sensors capture raw data that will be used to build a high quality three-dimensional map and identify objects in the map; Page 6, Para 0088, L1-7: a computing system with a storage holding instructions executable by a machine to receive image data from the imaging device of networked devices located in the 
(iii)	causing mapping of data for the represented physical networked asset to the 3D navigation interface (Page 3, Para 0040, L1-2: the depth cameras and position sensors capture raw data that will be used to build a high quality three-dimensional map and identify objects in the map; L5-7: users can progressively image the physical environment, rescanning and returning to portions of the physical environment  where additional depth data is needed to complete the three-dimensional image of the physical environment);
such that data is automatically mapped from the physical networked assets to the 3D visualisation interface (Page 1, Para 0030, L1-5: use the depth cameras to scan a physical space, use the depth data to build a three-dimensional map of the environment, and identify objects in the map and recognize and localize networked devices; Page 3, Para 0040, L1-2: the depth cameras and position sensors capture raw data that will be used to build a high quality three-dimensional map and identify objects in the map; Page 6, Para 0088, L1-7: a computing system with a storage holding instructions executable by a machine to receive image data from the imaging device of networked devices located in the physical environment and receive identity of the networked devices and communicate the received information for display).

Chennai et al. does not expressly teach hat each of the data sets has a unique identifier (UID). Frey teaches each of the data sets has a unique identifier (UID) (Page 2, Para 0005, L2-4: a device that is installed or due to be installed in the building has an identification code containing device specific information relating to the device; Page 3, Para 0022, L11-13: the identification code is attached to the device in machine readable form using a QQR code or a bar Chennai et al. with the method of Frey that included each of the data sets having a unique identifier (UID), because that would allow the device that is installed or due to be installed to be assigned by a user input  on the mobile communication device to a location in the building plan or other devices in the building plan that are installed or due to be installed, so the assignment would be stored in the building automation system (Page 2, Para 0005, L6-10); the assignment would be carried out by an entry in a digital building model such as the building information modeling (BIM) for the building (Page 3, Para 0023, L1-4); this information would be available to all interested parties, developer, architect, site manager etc., through the BIM server and facilitates project control; the unique identification of field devices and its connection to the BIM server and building plans  provides a substantial improvement of the documentation of installed devices (Page 9, Para 0068, L9-17).
Frey teaches each asset records includes the respective UID from the BIM model file (Page 2, Para 0005, L2-4: a device that is installed or due to be installed in the building has an identification code containing device specific information relating to the device; Page 3, Para 0022, L11-13: the identification code is attached to the device in machine readable form using a QQR code or a bar code or an RFID tag; Page 3, Para 0023, L1-4: the assignment would be carried out by an entry in a digital building model such as the building information modeling (BIM) for the building; Page 9, Para 0068, L9-17: this information is available to all interested unique identification of field devices and its connection to the BIM server and building plans  provides a substantial improvement of the documentation of installed devices ); updating of the asset during construction of the building and physical installation/ configuration of the networked physical assets (Page 1, Para 0003, L1-3: in commissioning a building automation system, the installation ;position of a building automation field device must be documented in a building plan after its installation in the building); displaying of obtained data based on the respective UID from the BIM model file; identifying an asset UID provided from the file (Page 2, Para 0005, L2-4: a device that is installed or due to be installed in the building has an identification code containing device specific information relating to the device; Page 3, Para 0022, L11-13: the identification code is attached to the device in machine readable form using a QQR code or a bar code or an RFID tag; Page 9, Para 0068, L9-17: this information is available to all interested parties, developer, architect, site manager etc., through the BIM server and facilitates project control; the unique identification of field devices and its connection to the BIM server and building plans  provides a substantial improvement of the documentation of installed devices).
Chennai et al. and Frey do not expressly teach extracting the data sets from the one or more BIM model files. Locke et al. teaches extracting the data sets from the one or more BIM model files (Page 11, Para 0107, L1-2: extract one or features from a device, system or data streams; L12-17: apply algorithms to the extracted features  to determine the conditions or states; correlate data from the extracted features and data received via data streams to identify operational states of one or more devices or systems; Page 16, Para 0148, L1-4: distribute information to the users such as a building manager, security personal, fire responders, service Chennai et al. and Frey with the method of Locke et al. that included extracting the data sets from the one or more BIM model files, because that would allow to distribute information to the users such as a building manager, security personal, fire responders, service persons etc, (Page 16, Para 0148, L1-4), based on a determination of what information is most relevant to be provided to the user based on the evaluation of data such as current operating data from one or more subsystems (L6-8). 
Locke et al. teaches each of the asset records includes a data field populated to contain information (Page 15, Para 0139, L1-3: component identifiers provide indication of components of interest to agent managers; the components of interest can be provided to one or more agents such as test algorithms that operate building subsystem; Page 17, Para 0149, L1-4: the agent could include a number of attributes and an attribute/data field module  and an action module; Page 19, Para 0159, L1: the attibutes/data filed module includes attributes of the agent; L11-14: the analytic module may analyze one or more measured values and store inferred value in the attributes/data field module). 
Locke et al. teaches (ii) determining, the value for the data field populated to contain information (Page 15, Para 0139, L1-3: component identifiers provide indication of components of interest to agent managers; the components of interest can be provided to one or more agents such as test algorithms that operate building subsystem; Page 17, Para 0149, L1-4: the agent could include a number of attributes and an attribute/data field module  and an action module; Page 19, Para 0159, L1: the attibutes/data filed module includes attributes of the agent; L11-14: the analytic module may analyze one or more measured values and store inferred value in the attributes/data field module).
Chennai et al., Frey and Locke et al. do not expressly teach to populate an asset register, such that the asset register includes an asset record for each of the networked physical assets. Park et al. teaches to populate an asset register, such that the asset register includes an asset record for each of the networked physical assets (Page 1, Para 0002, L1-3: the building management system collects, manages and protects data from interconnected devices and entities; Page 4, Para 0035, L1-5: the system has storage devices to implement a building database including a set of entities and links between the entities; Page 19, Para 0185, L7-12: virtual representation of entities with versioning information can store the most recent updates of an attribute associated with the object and records of previous states of the attributes and entities; shadow record may be created  as a data entity and linked to other data entities corresponding to the dynamic attributes of the object entity such as a person, room, device etc.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Chennai et al., Frey and Locke et al. with the method of Park et al. that included to populate an asset register, such that the asset register includes an asset record for each of the networked physical assets, because that would allow a building management system (BMS) to control, monitor and manage equipment in and around a building (Page 1, Para 0003, L1-3); effective analysis and information management of a plethora of data collected (L8).. 
Park et al. teaches providing an interface that enables updating of the asset register (Page 19, Para 0185, L7-12: virtual representation of entities with versioning information can store the most recent updates of an attribute associated with the object and records of previous states of the attributes and entities; shadow record may be created  as a data entity and linked to other data entities corresponding to the dynamic attributes of the object entity such as a person, 

Per claim 2: Locke et al. teaches the data field populated to contain information (Page 15, Para 0139, L1-3: component identifiers provide indication of components of interest to agent managers; the components of interest can be provided to one or more agents such as test algorithms that operate building subsystem; Page 17, Para 0149, L1-4: the agent could include a number of attributes and an attribute/data field module  and an action module; Page 19, Para 0159, L1: the attibutes/data filed module includes attributes of the agent; L11-14: the analytic module may analyze one or more measured values and store inferred value in the attributes/data field module). Park et al. teaches the data to contain information that enables access to data and/or a control interface for the represented physical networked assets (Page 1, Para 0002, L1-3: the building management system collects, manages and protects data from interconnected devices and entities; Page 7, Para 0113, L1-6: the system includes a BMS controller and client device controllers  including computer systems  for supervisory controllers and subsystem controllers, application and data servers for controllable systems in the building) includes a BACnet identifier defined in respect of a BACnet that is configured for the building (Page 7, Para 0113, L7-10: the BMS controller communicates with multiple building subsystems via communications link according to disparate protocols e.g., BACnet).

Locke et al. teaches the data field populated to contain information ((Page 15, Para 0139, L1-3: component identifiers provide indication of components of interest to agent managers; the components of interest can be provided to one or more agents such as test algorithms that operate building subsystem; Page 17, Para 0149, L1-4: the agent could include a number of attributes and an attribute/data field module  and an action module; Page 19, Para 0159, L1: the attibutes/data filed module includes attributes of the agent; L11-14: the analytic module may analyze one or more measured values and store inferred value in the attributes/data field module). Park et al. teaches the data to contain information that enables access to data and/or a control interface for the represented physical networked assets (Page 1, Para 0002, L1-3: the building management system collects, manages and protects data from interconnected devices and entities; Page 7, Para 0113, L1-6: the system includes a BMS controller and client device controllers  including computer systems  for supervisory controllers and subsystem controllers, application and data servers for controllable systems in the building) includes one of: a BACnet address; a network location; or a hyperlink (Page 7, Para 0113, L7-10: the BMS controller communicates with multiple building subsystems via communications link according to disparate protocols e.g., BACnet).

Per claim 8: Chennai et al. teaches to determine, for a given user of the 3D visualisation interface (Page 2, Para 0030, L1-5: use the depth cameras to scan a physical space, use the depth data to build a three-dimensional map of the environment, and identify objects in the map and recognize and localize networked devices; Page 3, Para 0040, L1-2: the depth cameras and position sensors capture raw data that will be used to build a high quality three-dimensional map and identify objects in the map; Page 6, Para 0088, L1-7: a computing system with a storage 
Park et al. teaches performing a scope-of-responsibility permissions assessment, a subset of assets defined in the asset register that the user is permitted to access (Page 2, Para 0010, L1-3: access values include role information of a user of the requesting device; the role information indicates a permission level of the user or a device type of the requesting device; Page 2, Para 0016, L6-8: determine if a requesting device has access to private information based on access values; L10-13: provide masked information data structure to the requesting device in response to the request for private information if the requesting device has access to the private information of the entity; Page 19, Para 0185, L7-12: virtual representation of entities with versioning information can store the most recent updates of an attribute associated with the object and records of previous states of the attributes and entities; shadow record may be created  as a data entity and linked to other data entities corresponding to the dynamic attributes of the object entity such as a person, room, device etc.).

9.	Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Chennai et al. (U.S. Patent Application Publication2020/0304375, see the short version), in view of Frey (U.S. Patent Application Publication 2017/0230930, see the short version), Locke et al. (U.S. Patent Application Publication 2018/0364654, see the short version)  and Park et al. (U.S. Patent Application Publication 2019/0095644, see the short version), and further in view of Chao et al. (U.S. Patent Application Publication 2013/0338972, see the short version). 

Chennai et al., Frey, Locke et al. and Park et al. teach the method of claim 1. Chennai et al. teaches extracting the data sets from the one or more BIM model files  (Page 1, Para 0019, L1-3: to manage the data acquired throughout the building, a digital twin is constructed for the building to model the building, its properties, the objects in it and how the devices, sensors and people relate to it; Para 0026, L1-3: Page 1, Para 0026, L1-3: to develop a solution for a connected building, a developer first generates a model of the building using a building information modeling (BIM) software; Page 4, Para 0059, L4-7: display at the networked device access information about the device; that will help occupants, facilities managers and building users to access information and inspect what is going on in the building and networked devices) includes operating a BIM model data module (Page 1, Para 0026, L1-3: Page 1, Para 0026, L1-3: to develop a solution for a connected building, a developer first generates a model of the building using a building information modeling (BIM) software), wherein the BIM model data module is configured to communicate (Page 4, Para 0059, L4-7: display at the networked device access information about the device; that will help occupants, facilities managers and building users to access information and inspect what is going on in the building and networked devices).
Park et al. teaches to populate an asset register (Page 1, Para 0002, L1-3: the building management system collects, manages and protects data from interconnected devices and entities; Page 4, Para 0035, L1-5: the system has storage devices to implement a building database including a set of entities and links between the entities; Page 19, Para 0185, L7-12: virtual representation of entities with versioning information can store the most recent updates of an attribute associated with the object and records of previous states of the attributes and entities; shadow record may be created  as a data entity and linked to other data entities corresponding to 
Frey teaches data input module; to transmit data to the BIM data input module (Page 1, Para 0004, L1-3: log device specific data such as device type, serial number, ID and other attributes of field devices; Page 3, Para 0023, L1-4: the assignment would be carried out by an entry in a digital building model such as the building information modeling (BIM) for the building); for each of the extracted data sets, the BIM data input module determines an asset type (Page 1, Para 0004, L1-3: log device specific data such as device type, serial number, ID and other attributes of field devices; Page 3, Para 0023, L1-4: the assignment would be carried out by an entry in a digital building model such as the building information modeling (BIM) for the building); having predefined set of data associated with that asset type (Page 1, Para 0004, L1-3: log device specific data such as device type, serial number, ID and other attributes of field devices;).
Locke et al. teaches to communicate with a plurality of instances of a model data extraction module; an operator triggers execution of a model data extraction process; the model data extraction module; data values in the extracted data set (Page 11, Para 0107, L1-2: extract one or features from a device, system or data streams; L12-17: apply algorithms to the extracted 

Chennai et al., Frey, Locke et al. and Park et al. do not expressly teach a plurality of data sets complying with a predefined metadata schema; and pre- populates with data value in the data set based on a predefined metadata schema. Chao et al. teaches a plurality of data sets complying with a predefined metadata schema; and pre- populates with data value in the data set based on a predefined metadata schema. (Page 1, Para 0003, L2-4: a building information management platform with a BIM model, data management services for BIM content and metadata hosting, format exchange and wotkflow management; Page 3, Para 0018, L3-4: a BIM Chennai et al., Frey, Locke et al. and Park et al. with the method of Chao et al. that included a plurality of data sets complying with a predefined metadata schema; and pre- populate with data value in the data set based on a predefined metadata schema, because that would allow various BIM related tools to access files and tools such as architecture design tools  e.g., AutoCad and AutoDesk Revit (Page 7, Para 0028, L2-4). 

Per claim 5: Park et al. teaches providing an interface that enables updating of the asset register (Page 4, Para 0035, L1-5: the system has storage devices to implement a building database including a set of entities and links between the entities; Page 19, Para 0185, L7-12: virtual representation of entities with versioning information can store the most recent updates of an attribute associated with the object and records of previous states of the attributes and entities; shadow record may be created  as a data entity and linked to other data entities corresponding to the dynamic attributes of the object entity such as a person, room, device etc.); information that enables access to data and/or a control interface for the represented physical networked asset (Page 1, Para 0002, L1-3: the building management system collects, manages and protects data from interconnected devices and entities; Page 7, Para 0113, L1-6: the system includes a BMS controller and client device controllers  including computer systems  for supervisory controllers and subsystem controllers, application and data servers for controllable systems 
Park et al. teaches a subset of the records in the asset register database (Page 1, Para 0002, L1-3: the building management system collects, manages and protects data from interconnected devices and entities; Page 4, Para 0035, L1-5: the system has storage devices to implement a building database including a set of entities and links between the entities; Page 19, Para 0185, L7-12: virtual representation of entities with versioning information can store the most recent updates of an attribute associated with the object and records of previous states of the attributes and entities; shadow record may be created  as a data entity and linked to other data entities corresponding to the dynamic attributes of the object entity such as a person, room, device etc.; Page 2, Para 0017, L1-2: the building entity database includes access control lists linked to one or more building entity).
Frey teaches providing an interface during construction of the building and physical installation/configuration of the networked physical assets (in commissioning a building 
Locke et al. teaches each of the asset records includes a data field populated to contain information; to add data values to data fields ((Page 15, Para 0139, L1-3: component identifiers provide indication of components of interest to agent managers; the components of interest can be provided to one or more agents such as test algorithms that operate building subsystem; Page 17, Para 0149, L1-4: the agent could include a number of attributes and an attribute/data field module  and an action module; Page 19, Para 0159, L1: the attibutes/data filed module includes attributes of the agent; L11-14: the analytic module may analyze one or more measured values and store inferred value in the attributes/data field module).

10.	Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Chennai et al. (U.S. Patent Application Publication2020/0304375, see the short version), in view of Frey (U.S. Patent Application Publication 2017/0230930, see the short version), Park et al. (U.S. Patent Application Publication 2019/0095644, see the short version), Locke et al. (U.S. Patent Application Publication 2018/0364654, see the short version), and Chao et al. (U.S. Patent Application Publication 2013/0338972, see the short version), and further in view of Hurricane Batch Processor Review (Hurricane Review, published in September 2015). 

Chennai et al., Frey, Park et al., Locke et al and Chao et al. teach the method of claim 4. Chennai et al. teaches to define one or more visualisation files (Page 2, Para 0030, L1-5: use the depth cameras to scan a physical space, use the depth data to build a three-dimensional map of the environment, and identify objects in the map and recognize and localize networked devices; Page 3, Para 0040, L1-2: the depth cameras and position sensors capture raw data that will be used to build a high quality three-dimensional map and identify objects in the map; Page 6, Para 0088, L1-7: a computing system with a storage holding instructions executable by a machine to receive image data from the imaging device of networked devices located in the physical environment and receive identity of the networked devices and communicate the received information for display).
Park et al. teaches performing a conversion of at least subset of the one or more BIM model files for the building (Page 19, Para 0188, L1-3: data entities and attributes may be created and updated as a result of analytic, transformation, calculation and other processing based on raw data).
Chao et al. teaches the BIM model files include Autodesk Revit files (Page 6, Para 0028, L1-4: the BIM enablement platform interacts with various BIM related tools to access files and tools such as architecture design tools  e.g., AutoCad and AutoDesk Revit).

Chennai et al., Frey, Park et al., Locke et al. and Chao et al. do not expressly teach performing a conversion from Autodesk Revit into AutoCad, and performing editing of a visualisation file using AutoCad. Hurricane Review teaches performing a conversion from Autodesk Revit into AutoCad, and performing editing of a visualisation file using AutoCad (Page 1, Para 1, L1-2: convert 3D Revit model o 3D Auo CAD model that allows one to work Chennai et al., Frey, Park et al., Locke et al. and Chao et al. with the method of Hurricane Review that included performing a conversion from Autodesk Revit into AutoCad, and performing editing of a visualisation file using AutoCad, because that would allow one to work with Auto CAD solids (Page 1, Para 1, L2).  

Per claim 7: Chennai et al. teaches the mapping from the physical networked assets to the 3D visualisation interface; displaying via the 3D visualisation interface (Page 2, Para 0030, L1-5: use the depth cameras to scan a physical space, use the depth data to build a three-dimensional map of the environment, and identify objects in the map and recognize and localize networked devices; Page 3, Para 0040, L1-2: the depth cameras and position sensors capture raw data that will be used to build a high quality three-dimensional map and identify objects in the map; Page 6, Para 0088, L1-7: a computing system with a storage holding instructions executable by a machine to receive image data from the imaging device of networked devices located in the physical environment and receive identity of the networked devices and communicate the received information for display). 
Park et al. teaches a given asset, displaying live data streamed onto the network by the physical asset (Page 7, Para 0115, L1-7: client device includes graphical interfaces, reporting interfaces, web services etc. for controlling, viewing and interacting various systems, subsystems and devices in the building; the client device can be a work station, a client terminal or a local or remote interface; Page 10, Para 0136, L1-2: the subsystems interfaces are configured to store or access a variety of system data stores or data points for live data).
Locke et al. teaches a given asset, displaying live data streamed onto the network by the physical asset (Page 16, Para 0148, L1-3: distribute information to the users such as a building manager, security personal, fire responders, service persons etc,; L5-7: the system can determine what information is  most relevant to he user based on evaluated data including current operating data from the subsystems; L13-14:the information can be communicated in a variety of visual methodologies ; L16-18: if a service person is looking at the HVAC system, the relevant information for that equipment can be displayed to the service person).

11.	Claims 9, 13, 14, 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over McCally et al. (U.S. Patent Application Publication 2019/0095865, see the short version), in view of Park et al. (U.S. Patent Application Publication 2019/0095644, see the short version), and further in view of Frey (U.S. Patent Application Publication 2017/0230930, see the short version),  Locke et al. (U.S. Patent Application Publication 2018/0364654, see the short version), Chao et al. (U.S. Patent Application Publication 2013/0338972, see the short version) and Zhang et al. (Chinese Patent CN 107341209 A, published November 2017). 

McCally et al. teaches Fabrication, distribution and integrated order processing system. Specifically, as per claim 9, McCally et al. teaches a system configured to enable workflow management in building construction (Abstract, L1-2: an order workflow system integrated with fabrication/ distribution system for managing workflow order; L6-7: an order workflow can be generated; L8: it can be interfaced with a BIM database; Page 1, Para 0008, L1-3: ; Page 2, Para 0032, L5-8: he workflow system can track costs of material inventory, material procurement, BIM labor costs, prefabrication costs, delivery costs, logistics planning, demand and capacity load balancing, field handling and installation costs), the system including:
McCally et al. does not expressly teach an asset register database, wherein the asset register database is configured to maintain a plurality of asset records associated with a common building project. Park et al. teaches an asset register database, wherein the asset register database is configured to maintain a plurality of asset records associated with a common building project (Page 1, Para 0002, L1-3: the building management system collects, manages and protects data from interconnected devices and entities; Page 4, Para 0035, L1-5: the system has storage devices to implement a building database including a set of entities and links between the entities; Page 19, Para 0185, L7-12: virtual representation of entities with versioning information can store the most recent updates of an attribute associated with the object and records of previous states of the attributes and entities; shadow record may be created  as a data entity and linked to other data entities corresponding to the dynamic attributes of the object entity such as a person, room, device etc.; Page 2, Para 0017, L1-2: the building entity database includes access control lists linked to one or more building entity). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of McCally et al. with the teachings of Park et al. that included an asset register database, 
Park et al. teaches a permissions management module, wherein the permissions management module is configured to maintain data respective of access permissions for a plurality of users (Page 2, Para 0010, L1-3: access values include role information of a user of the requesting device; the role information indicates a permission level of the user or a device type of the requesting device; Page 2, Para 0016, L6-8: determine if a requesting device has access to private information based on access values; L10-13: provide masked information data structure to the requesting device in response to the request for private information if the requesting device has access to the private information of the entity), a plurality of instances of a model data that execute at respective remote client systems; an operator of a given one of the remote client systems triggers execution of a model data process (Page 7, Para 0115, L1-7: client device includes graphical interfaces, reporting interfaces, web services etc. for controlling, viewing and interacting various systems, subsystems and devices in the building; the client device can be a work station, a client terminal or a local or remote interface); the model data module is selectively granted access to transmit data to the BIM data module (Page 2, Para 0010, L1-3: access values include role information of a user of the requesting device; the role information indicates a permission level of the user or a device type of the requesting device; Page 2, Para 0016, L6-8: determine if a requesting device has access to private information based on access values; L10-13: provide masked information data structure to the requesting device in response to the request for private information if the requesting device has access to the private 
Park et al. teaches to add data for a subset of the records in the asset register database (Page 1, Para 0002, L1-3: the building management system collects, manages and protects data from interconnected devices and entities; Page 4, Para 0035, L1-5: the system has storage devices to implement a building database including a set of entities and links between the entities; Page 19, Para 0185, L7-12: virtual representation of entities with versioning information can store the most recent updates of an attribute associated with the object and records of previous states of the attributes and entities; shadow record may be created  as a data entity and 
McCally et al. and Park et al. do not expressly teach each asset record has an asset type. Frey teaches each asset record has an asset type (Page 1, Para 0004, L1-3: log device specific data such as device type, serial number, ID and other attributes of field devices; Page 3, Para 0023, L1-4: the assignment would be carried out by an entry in a digital building model such as the building information modeling (BIM) for the building). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of McCally et al. and Park et al. with the teachings of Frey that included each asset record having an asset type, because that would allow the device that is installed or due to be installed to be assigned by a user input  on the mobile communication device to a location in the building plan or other devices in the building plan that are installed or due to be installed, so the assignment would be stored in the building automation system (Page 2, Para 0005, L6-10); the assignment would be carried out by an entry in a digital building model such as the building information modeling (BIM) for the building (Page 3, Para 0023, L1-4); this information would be available to all interested parties, developer, architect, site manager etc., through the BIM server and facilitates project control; the unique identification of field devices and its connection to the BIM server and building plans  provides a substantial improvement of the documentation of installed devices (Page 9, Para 0068, L9-17).. 
Frey teaches a BIM model data input module, wherein the BIM model data input module is configured to communicate (Page 1, Para 0004, L1-3: log device specific data such as device type, serial number, ID and other attributes of field devices; Page 3, Para 0023, L1-4: the 
McCally et al., Park et al. and Frey do not expressly teach each asset record is configured to contain a predefined set of data fields associated with that asset. Locke et al. teaches each asset record is configured to contain a predefined set of data fields associated with that asset that are able to be populated with respective data values ((Page 15, Para 0139, L1-3: component identifiers provide indication of components of interest to agent managers; the components of interest can be provided to one or more agents such as test algorithms that operate building subsystem; Page 17, Para 0149, L1-4: the agent could include a number of attributes and an attribute/data field module  and an action module; Page 19, Para 0159, L1: the attibutes/data filed module includes attributes of the agent; L11-14: the analytic module may analyze one or more measured values and store inferred value in the attributes/data field module). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of McCally et al., Park et al. and Frey with the teachings of Locke et al. that included each asset record being configured to contain a predefined set of data fields associated with that asset, because that would allow to distribute information to the users such as a building manager, security personal, fire responders, service persons etc, (Page 16, Para 0148, L1-4), based on a determination of what information is most 
Locke et al. teaches to communicate with a plurality of instances of a model data extraction module (Page 11, Para 0107, L1-2: extract one or features from a device, system or data streams; L12-17: apply algorithms to the extracted features  to determine the conditions or states; correlate data from the extracted features and data received via data streams to identify operational states of one or more devices or systems; Page 16, Para 0148, L1-4: distribute information to the users such as a building manager, security personal, fire responders, service persons etc,); the model data extraction module performs a data analysis process in respect of a defined BIM model file thereby to extract a plurality of data sets (Page 11, Para 0111, L1-3: analyze data received from one or more data streams to determine he condition or state within the building; Page 19, Para 0159, L11-14: the analytic module may analyze one or more measured values and store inferred value in the attributes/data field module: ); a new asset record having predefined set of data fields associated with that asset; and pre-populates a subset of those data fields with data values in the extracted data set ; to add data values to data fields ((Page 15, Para 0139, L1-3: component identifiers provide indication of components of interest to agent managers; the components of interest can be provided to one or more agents such as test algorithms that operate building subsystem; Page 17, Para 0149, L1-4: the agent could include a number of attributes and an attribute/data field module  and an action module; Page 19, Para 0159, L1: the attibutes/data filed module includes attributes of the agent; L11-14: the analytic module may analyze one or more measured values and store inferred value in the attributes/data field module); a rules module that is configured (Page 17, Para 0149, L1-4: the agent could include a number of attributes and an attribute/data field module  and an action module; L17-18: 
McCally et al., Park et al., Frey and Locke et al do not expressly teach a plurality of data sets complying with a predefined metadata schema; pre-populates a subset of those with data based on the predefined metadata schema. Chao et al. teaches a plurality of data sets complying with a predefined metadata schema; pre-populates a subset of those with data based on the predefined metadata schema (Page 1, Para 0003, L2-4: a building information management platform with a BIM model, data management services for BIM content and metadata hosting, format exchange and wotkflow management; Page 3, Para 0018, L3-4: a BIM enablement platform can host the metadata schema model; Page 5, Para 0024, L19-21: he BIM enabling platform enables the creation of BIM content and related metadata and schemas; Page 6, Para 0028, L1-4: the BIM enablement platform interacts with various BIM related tools to access files and tools such as architecture design tools  e.g., AutoCad and AutoDesk Revit). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of McCally et al., Park et al., Frey and Locke et al. with the teachings  of Chao et al. that included a plurality of data sets complying with a predefined metadata schema; pre-populates a subset of those with data based on the predefined metadata schema, because that would allow various BIM related tools to access files and tools such as architecture design tools  e.g., AutoCad and AutoDesk Revit (Page 7, Para 0028, L2-4).
Chao et al. teaches the asset database, for a common building project, based on data contained in a plurality of discrete BIM model files maintained on respective host systems (Page 2, Para 0006, L11-14: use the BIM platform architecture, the data model, the data definition language and data management services to provide  the users to perform work related to building 
McCally et al., Park et al., Frey, Locke et al and Chao et al. do not expressly teach a rules module that is configured to maintain, for each asset type, one or more rules for determining a record completion compliance measure; and a compliance monitoring module that is configured to, responsive to the rules module, determine and enable output of data representative of record completion compliance measures. Zhang et al. teaches a rules module that is configured to maintain, for each asset type, one or more rules for determining a record completion compliance measure; and a compliance monitoring module that is configured to, responsive to the rules module, determine and enable output of data representative of record completion compliance measures (Abstract, L1: a detection device for BIM model specification based on semantic search; Page 1, Para 2, L1: the integrity of the building information model and its compliance detection; Page 2, Para 1, L6-7: rule description on the BIM model result in detecting different BIM model needs to modify the rule base; Para 2, L1-2: detecting automatically hat abuilding item information is complete or not and detecting whether the information is correct; L3-4: the detecting method can detect the BIM model information integrity and compliance; Page 3, Para 10, L1-3: the detecting compliance logic is same as the integrity detection logic; if the query result is null, , the inquired content is violating the terms and the result is output to the user; Page 4, Para 9, L5-7: describing the integrity detection and McCally et al., Park et al., Frey, Locke et al and Chao et al. with the teachings of Zhang et al. that included a rules module that is configured to maintain, for each asset type, one or more rules for determining a record completion compliance measure; and a compliance monitoring module that is configured to, responsive to the rules module, determine and enable output of data representative of record completion compliance measures, because that would allow detecting the integrity of the building information model and its compliance (Page 1, Para 2, L1). 

Per claim 13: Frey teaches a subset of the asset types (Page 1, Para 0004, L1-3: log device specific data such as device type, serial number, ID and other attributes of field devices; Page 3, Para 0023, L1-4: the assignment would be carried out by an entry in a digital building model such as the building information modeling (BIM) for the building).
Locke et al. teaches the predefined set of data fields include a field that is designated to be populated with a data value (Page 11, Para 0107, L1-2: extract one or features from a device, system or data streams; L12-17: apply algorithms to the extracted features  to determine the conditions or states; correlate data from the extracted features and data received via data streams to identify operational states of one or more devices or systems; Page 16, Para 0148, L1-4: distribute information to the users such as a building manager, security personal, fire responders, service persons etc,).
Park et al. teaches a data value that enables accessing of live asset data from a physical networked device (Page 7, Para 0115, L1-7: client device includes graphical interfaces, reporting 

Per claim 14: Park et al. teaches a data value that enables accessing of live asset data from a physical networked device (Page 7, Para 0115, L1-7: client device includes graphical interfaces, reporting interfaces, web services etc. for controlling, viewing and interacting various systems, subsystems and devices in the building; the client device can be a work station, a client terminal or a local or remote interface; Page 10, Para 0136, L1-2: the subsystems interfaces are configured to store or access a variety of system data stores or data points for live data) enables identification of the physical device on a BACnet network (Page 7, Para 0113, L7-10: the BMS controller communicates with multiple building subsystems via communications link according to disparate protocols e.g., BACnet).

Park et al. teaches a data value that enables accessing of live asset data from a physical networked device (Page 7, Para 0115, L1-7: client device includes graphical interfaces, reporting interfaces, web services etc. for controlling, viewing and interacting various systems, subsystems and devices in the building; the client device can be a work station, a client terminal or a local or remote interface; Page 10, Para 0136, L1-2: the subsystems interfaces are configured to store or access a variety of system data stores or data points for live data), enables mapping of live asset data from a physical asset to a digital twin interface (Page 18, Para 0185, L1 to Page 19, Para 0185, L2: the registration service is configured to create a virtual representation or a digital twin or shadow records of each object entity in the building within the building management system).

Per claim 18: Park et al. teaches that access to asset records via the asset data input module is based on scope-of-responsibility based permissions defined via the permissions management module (Page 2, Para 0010, L1-3: access values include role information of a user of the requesting device; the role information indicates a permission level of the user or a device type of the requesting device; Page 2, Para 0016, L6-8: determine if a requesting device has access to private information based on access values; L10-13: provide masked information data structure to the requesting device in response to the request for private information if the requesting device has access to the private information of the entity).

12.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over McCally et al. (U.S. Patent Application Publication 2019/0095865, see the short version), in view of Park et al. (U.S. Patent Application Publication 2019/0095644, see the short version), Frey (U.S. Patent Locke et al. (U.S. Patent Application Publication 2018/0364654, see the short version), Chao et al. (U.S. Patent Application Publication 2013/0338972, see the short version) and Zhang et al. (Chinese Patent CN 107341209 A, published November 2017), and further in view of Zhou et al. (Chinese Patent CN 108897969 A, published November 2018).

12.1	As per claim 10, McCally et al., Park et al., Frey, Locke et al., Chao et al. and Zhang et al. teach the system of claim 9.  McCally et al., Park et al., Frey, Locke et al., Chao et al. and Zhang et al. do not expressly teach the predefined set of data fields associated with a given asset type are selected based upon a COBie protocol. Zhou et al. teaches the predefined set of data fields associated with a given asset type are selected based upon a COBie protocol (Page 2, Para 5, L1-8: extracting the building maintenance information from the FMS/CMMS system according to the attribute of the FMS/CMMS in the database of the system according the maintenance task of building construction operation information exchange (COBie) standard; Para 6, L1-6: displaying in the BIM model using an integrated development tool user interface, maintenance work information for visualization). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of McCally et al., Park et al., Frey, Locke et al., Chao et al.  and Zhang et al. with the teachings of Zhou et al. that included the predefined set of data fields associated with a given asset type are selected based upon a COBie protocol, because that would allow identifying a failed component, determining the shortest path between any two maintenance points in the 3D BIM model environment and automatically generating building maintenance work and automatic scheduling based on the BIM (Page 2, Para 3, L5-9). 

13.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over McCally et al. (U.S. Patent Application Publication 2019/0095865, see the short version), in view of Park et al. (U.S. Patent Application Publication 2019/0095644, see the short version), Frey (U.S. Patent Application Publication 2017/0230930, see the short version),  Locke et al. (U.S. Patent Application Publication 2018/0364654, see the short version), Chao et al. (U.S. Patent Application Publication 2013/0338972, see the short version) and Zhang et al. (Chinese Patent CN 107341209 A, published November 2017), and further in view of Lv, Zhen et al. (Chinese Patent CN 109598997 A, published April 2019).

13.1	As per claim 11, McCally et al., Park et al., Frey, Locke et al., Chao et al. and Zhang et al. teach the system of claim 9.  McCallyet al., Park et al., Frey, Locke et al., Chao et al. and Zhang et al. do not expressly teach the BIM model file is a Revit file. Lv, Zhen et al. teaches the BIM model file is a Revit file (Page 2, Para 2, L5-6: establishing a BIM model of a construction project in the Revit modeling module and output the BIM model as a FBX file). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of McCally et al., Park et al., Frey, Locke et al., Chao et al. and Zhang et al. with the teachings of Lv, Zhen et al. that included the BIM model file being a Revit file, because that would allow using the FBX file  in the 3D optimization processing module for optimizing the construction project defined in the BIM model file  (Page 2, Para 2, L6-7). 


12 is rejected under 35 U.S.C. 103 as being unpatentable over McCally et al. (U.S. Patent Application Publication 2019/0095865, see the short version), in view of Park et al. (U.S. Patent Application Publication 2019/0095644, see the short version), Frey (U.S. Patent Application Publication 2017/0230930, see the short version),  Locke et al. (U.S. Patent Application Publication 2018/0364654, see the short version), Chao et al. (U.S. Patent Application Publication 2013/0338972, see the short version),  Zhang et al. (Chinese Patent CN 107341209 A, published November 2017), and Zhou et al. (Chinese Patent CN 108897969 A, published November 2018), and further in view of Patel et al. (WO 2015/132691, published November 2015).

14.1	As per claim 12, McCally et al., Park et al., Frey, Locke et al., Chao et al., Zhang et al. and Zhou et al. teach the system of claim 10.  McCally et al., Park et al., Frey, Locke et al., Chao et al., Zhang et al. and Zhou et al.. do not expressly teach the model data extraction module executes as a plugin from within a software environment configured to access the Revit file. Patel et al. teaches the model data extraction module executes as a plugin from within a software environment configured to access the Revit file (Page 3, Para 0032, L1-3: methods for sensor deployment in the building; the method can be incorporated into known building design and BIM software such as AutoDesk Revit; Para 0071, L17-19: a family file in AutoDesk Revit includes 3D geometry of sensors and the parameter settings; Page 5, Para 0075, L3-5: the BIM provides software add-on or plugin that can automate the loading process of sensors and the parameter settings; Para 0084, L3-5: the AutoDesk Revit contains classes from which, the geometry information can be retrieved by the plugin). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the McCally et al., Park et al., Frey, Locke et al., Chao et al., Zhang et al. and Zhou et al.with the teachings of Patel et al. that included the model data extraction module executing as a plugin from within a software environment configured to access the Revit file, because that would allow the plugin to automate the loading process of sensors and the parameter settings; (Page 5, Para 0075, L3-5). 

15.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over McCally et al. (U.S. Patent Application Publication 2019/0095865, see the short version), in view of Park et al. (U.S. Patent Application Publication 2019/0095644, see the short version), Frey (U.S. Patent Application Publication 2017/0230930, see the short version),  Locke et al. (U.S. Patent Application Publication 2018/0364654, see the short version), Chao et al. (U.S. Patent Application Publication 2013/0338972, see the short version) and Zhang et al. (Chinese Patent CN 107341209 A, published November 2017), and further in view of Ramamurthi et al. (U.S. Patent Application Publication 2019/0353378, see the short version).

15.1	As per claim 16, McCally et al., Park et al., Frey, Locke et al., Chao et al. and Zhang et al. teach the system of claim 15.  Park et al. teaches the digital twin interface is configured (Page 18, Para 0185, L1 to Page 19, Para 0185, L2: the registration service is configured to create a virtual representation or a digital twin or shadow records of each object entity in the building within the building management system) to access live data for a plurality of connected physical assets in the building (Page 7, Para 0115, L1-7: client device includes graphical interfaces, reporting interfaces, web services etc. for controlling, viewing and interacting various systems, subsystems and devices in the building; the client device can be a work station, a client 

McCally et al., Park et al., Frey, Locke et al., Chao et al. and Zhang et al. do not expressly teach to access data for a plurality of connected physical assets in the building based on mapping of data provided. Ramamurthi et al. teaches to access data for a plurality of connected physical assets in the building based on mapping of data provided (Page 21, Para 0200, L2-7: the zone manager can be configured to define a building zone hierarchy that maps each room or portioned space within each floor of the building; the zone manager can be configured to map each device within the building zone hierarchy by mapping the device to a building space e.g., a roof of a building floor). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of McCally et al., Park et al., Frey, Locke et al., Chao et al. and Zhang et al. with the teachings of Ramamurthi et al. that included to access data for a plurality of connected physical assets in the building based on mapping of data provided, because that would allow the agent .

16.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over McCally et al. (U.S. Patent Application Publication 2019/0095865, see the short version), in view of Park et al. (U.S. Patent Application Publication 2019/0095644, see the short version), Frey (U.S. Patent Application Publication 2017/0230930, see the short version),  Locke et al. (U.S. Patent Application Publication 2018/0364654, see the short version), Chao et al. (U.S. Patent Application Publication 2013/0338972, see the short version) and Zhang et al. (Chinese Patent CN 107341209 A, published November 2017), and further in view of Andres et al. (U.S. Patent 8,201,257).

16.1	As per claim 17, McCally et al., Park et al., Frey, Locke et al., Chao et al. and Zhang et al. teach the system of claim 9.  McCally et al., Park et al., Frey, Locke et al., Chao et al. and Zhang et al. do not expressly teach that the compliance monitoring module is configured to provide output data representative of a number of compliant physical assets against a number of compliant physical assets. Andres et al. teaches that the compliance monitoring module is configured to provide output data representative of a number of compliant physical assets against a number of compliant physical assets (Page 6, Para 80, L1-2: a compliance tracking module; L8-10: the compliance measurement is expressed from 0 to 100, where 100 is complete compliance and 0 is complete non-compliance; Page 7, Para 81, L1-12: the compliance tracking module tracks each compliance over time; it calculates the compliance measurement by dividing McCally et al., Park et al., Frey, Locke et al., Chao et al. and Zhang et al. with the teachings of Andres et al. that included the compliance monitoring module being configured to provide output data representative of a number of compliant physical assets against a number of compliant physical assets, because that would allow the compliance tracking module to perform this calculation periodically and store the results; on receiving a request from the user, the module would display the results in a tabular or graphical format (Page 7, Para 81, L5-12). 

17.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over McCally et al. (U.S. Patent Application Publication 2019/0095865, see the short version), in view of Park et al. (U.S. Patent Application Publication 2019/0095644, see the short version), Frey (U.S. Patent Application Publication 2017/0230930, see the short version),  Locke et al. (U.S. Patent Application Publication 2018/0364654, see the short version), Chao et al. (U.S. Patent Application Publication 2013/0338972, see the short version) and Zhang et al. (Chinese Patent CN 107341209 A, published November 2017), and further in view of Greer et al. (WO 2004/017231).

McCally et al., Park et al., Frey, Locke et al., Chao et al. and Zhang et al. teach the system of claim 9.  Frey teaches a subset of the asset types (Page 1, Para 0004, L1-3: log device specific data such as device type, serial number, ID and other attributes of field devices; Page 3, Para 0023, L1-4: the assignment would be carried out by an entry in a digital building model such as the building information modeling (BIM) for the building). Locke et al. teaches the predefined set of data fields associated with that asset to be populated with respective data values include one or more data fields ((Page 15, Para 0139, L1-3: component identifiers provide indication of components of interest to agent managers; the components of interest can be provided to one or more agents such as test algorithms that operate building subsystem; Page 17, Para 0149, L1-4: the agent could include a number of attributes and an attribute/data field module  and an action module; Page 19, Para 0159, L1: the attibutes/data filed module includes attributes of the agent; L11-14: the analytic module may analyze one or more measured values and store inferred value in the attributes/data field module). 

McCally et al., Park et al., Frey, Locke et al., Chao et al. and Zhang et al. do not expressly teach one or more data fields representative of: a state of asset installation; a state of asset commissioning; and a state of asset testing. Greer et al. teaches one or more data fields representative of: a state of asset installation; a state of asset commissioning; and a state of asset testing (Page 2, Para 1, L1-4: managing a large construction project includes project design, ordering materials and supplies, fabrication, transportation of fabricated components, installation, inspection and testing, employee management, monitoring use of resources and customer billing; Para 3, L10-11: a system and method for providing the current status of the construction projects; Page 3, Para 1, L3-4: organizing and providing certification, inspection McCally et al., Park et al., Frey, Locke et al., Chao et al. and Zhang et al. with the teachings of Greer et al. that included one or more data fields representative of: a state of asset installation; a state of asset commissioning; and a state of asset testing, because that would provide current status information to a manager to determine if a project is on schedule and staying within the budgetary constraints (Page 2, Para 1, L8-10). 

18.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over McCally et al. (U.S. Patent Application Publication 2019/0095865, see the short version), in view of Park et al. (U.S. Patent Application Publication 2019/0095644, see the short version), Frey (U.S. Patent Locke et al. (U.S. Patent Application Publication 2018/0364654, see the short version), Chao et al. (U.S. Patent Application Publication 2013/0338972, see the short version) and Zhang et al. (Chinese Patent CN 107341209 A, published November 2017), and further in view of Chennai et al. (U.S. Patent Application Publication2020/0304375, see the short version).

18.1	As per claim 20, McCallyet al., Park et al., Frey, Locke et al., Chao et al. and Zhang et al. teach the system of claim 9.  Locke et al. teaches the plurality of data set (Page 11, Para 0107, L1-2: extract one or features from a device, system or data streams; L12-17: apply algorithms to the extracted features  to determine the conditions or states; correlate data from the extracted features and data received via data streams to identify operational states of one or more devices or systems; Page 16, Para 0148, L1-4: distribute information to the users such as a building manager, security personal, fire responders, service persons etc,); the data analysis process performed by the model data extraction module (Page 11, Para 0111, L1-3: analyze data received from one or more data streams to determine he condition or state within the building; Page 19, Para 0159, L11-14: the analytic module may analyze one or more measured values and store inferred value in the attributes/data field module). Chao et al. teaches the plurality of data sets complying with a predefined metadata schema extracted (Page 1, Para 0003, L2-4: a building information management platform with a BIM model, data management services for BIM content and metadata hosting, format exchange and wotkflow management; Page 3, Para 0018, L3-4: a BIM enablement platform can host the metadata schema model; Page 5, Para 0024, L19-21: he BIM enabling platform enables the creation of BIM content and related metadata and schemas; Page 6, Para 0028, L1-4: the BIM enablement platform interacts with various BIM 
Frey teaches the model data module each include a respective UID defined by a software application (Page 2, Para 0005, L2-4: a device that is installed or due to be installed in the building has an identification code containing device specific information relating to the device; Page 3, Para 0022, L11-13: the identification code is attached to the device in machine readable form using a QQR code or a bar code or an RFID tag; Page 9, Para 0068, L9-17: this information is available to all interested parties, developer, architect, site manager etc., through the BIM server and facilitates project control; the unique identification of field devices and its connection to the BIM server and building plans  provides a substantial improvement of the documentation of installed devices); the BIM data input module (Page 1, Para 0004, L1-3: log device specific data such as device type, serial number, ID and other attributes of field devices; Page 3, Para 0023, L1-4: the assignment would be carried out by an entry in a digital building model such as the building information modeling (BIM) for the building). 
Park et al. teaches the BIM data module combines the UID with an asset name data value defined in that data set (Page 13, Para 0148, L2: ; Para 1, L1-2: ) thereby to define an asset register for the asset register database (Page 1, Para 0002, L1-3: the building management system collects, manages and protects data from interconnected devices and entities; Page 4, Para 0035, L1-5: the system has storage devices to implement a building database including a set of entities and links between the entities; Page 19, Para 0185, L7-12: virtual representation of entities with versioning information can store the most recent updates of an attribute associated with the object and records of previous states of the attributes and entities; shadow record may be created  

McCally et al., Park et al., Frey, Locke et al., Chao et al. and Zhang et al. do not expressly teach a software application used to generate the BIM model file. Chennai et al. teaches a software application used to generate the BIM model file (Page 1, Para 0026, L1-3: to develop a solution for a connected building, a developer first generates a model of the building using a building information modeling (BIM) software). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of McCally et al., Park et al., Frey, Locke et al., Chao et al. and Zhang et al. with the teachings of Chennai et al. that included, because that would allow to display at the networked device, access information about the device; that will help occupants, facilities managers and building users to access information and inspect what is going on in the building and networked devices (Page 4, Para 0059, L4-7). 

19.	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over McCally et al. (U.S. Patent Application Publication 2019/0095865, see the short version), in view of Chu et al. (U.S. Patent 10,733,775, see the short version), and further in view of Roth et al. (U.S. Patent Application Publication 2008/0059220, see the short version),  Chao et al. (U.S. Patent Application Publication 2013/0338972, see the short version) and Park et al. (U.S. Patent Application Publication 2019/0095644, see the short version). 

McCally et al. teaches Fabrication, distribution and integrated order processing system. Specifically, as per claim 21, McCally et al. teaches a method configured to enable workflow management in building construction (Abstract, L1-2: an order workflow system integrated with fabrication/ distribution system for managing workflow order; L6-7: an order workflow can be generated; L8: it can be interfaced with a BIM database; Page 1, Para 0008, L1-3: ; Page 2, Para 0032, L5-8: he workflow system can track costs of material inventory, material procurement, BIM labor costs, prefabrication costs, delivery costs, logistics planning, demand and capacity load balancing, field handling and installation costs), the method including:

McCally et al. does not expressly teach a plurality of design users generating respective BIM model files. Chu et al. teaches a plurality of design users generating respective BIM model files (Page 2, Para 4, L2-5: information about a construction project can be visually communicated; a three-dimensional model of the construction project can be embodied in a computerized form in a building information model (BIM) file Page 5, Para 29, L2-9: an individual with responsibility for creating project related data files defining three-dimensional model of a construction project may use one of the client stations; an individual for reviewing and revising the data files may use another client station; an individual performing work related to the project may use another client station; Page 6, Para 50, L3-5: to facilitate construction and use of a computerized 3D model of the construction project, a team of architects, designers and engineers participate in a process referred to as building information modeling (BIM); Para 52, L1-5:the architects, designers and engineers produce BIM files; the BIM file is a computerized description of the individual physical elements comprising the construction project ). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed McCally et al. with the method of Chu et al. that included a plurality of design users generating respective BIM model files, because that would allow a BIM viewer software to access the information in the BIM file or combination of BIM files for a particular construction project and based on those files, cause a computing device to render a three-dimensional view of the construction project(Page 6, Para 53, L3-7). 
Chu et al. teaches providing each of the design users with access to operate a model data extraction module (Page 7, Para 0056, L1-5: a snapshot of a GUI with a three-dimensional view of the construction project may be generated by a software tool, by accessing a BIM file and then rendering a 3D view of the construction project based on that BIM file).
McCally et al. and Chu et al. do not expressly teach performing a federated validation of the respective BIM model files thereby to validate cross-compatibility. Roth et al. teaches performing a federated validation of the respective BIM model files thereby to validate cross-compatibility (Page 1, Para 0002, L1-5: a building plan compliance with local and regional regulations; a method for digitally receiving a building plan, comparing various elements of the plan with corresponding element restrictions in a compliance database and reporting any element of the building plan that is not in compliance; Page 2, Para 0020, L1-2: the system includes an author interfacing with a plan check system (PCS) using a web client; Page 3, Para 0032, L1-3: a CAD system for designing building plans with standards developed for cross-platform compatibility with other design systems; Page 4, Para 0041, L2-3: show a non-compliant component in a different color). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of McCally et al. and Chu et al. with the method of Roth et al. that included performing a federated validation of the respective BIM model files thereby to validate cross-compatibility, because that would allow 
McCally et al., Chu et al. and Roth et al. do not expressly teach to extract a plurality of data sets complying with a predefined metadata schema. Chao et al. teaches to extract a plurality of data sets complying with a predefined metadata schema (Page 1, Para 0003, L2-4: a building information management platform with a BIM model, data management services for BIM content and metadata hosting, format exchange and wotkflow management; Page 3, Para 0018, L3-4: a BIM enablement platform can host the metadata schema model; Page 5, Para 0024, L19-21: he BIM enabling platform enables the creation of BIM content and related metadata and schemas; Page 7, Para 0028, L2-4: the BIM enablement platform interacts with various BIM related tools to access files and tools such as architecture design tools  e.g., AutoCad and AutoDesk Revit). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of McCally et al., Chu et al. and Roth et al. with the method of Chao et al. that included to extract a plurality of data sets complying with a predefined metadata schema, because that would allow various BIM related tools to access files and tools such as architecture design tools, e.g., AutoCad and AutoDesk Revit (Page 7, Para 0028, L2-4).
McCally et al., Chu et al., Roth et al. and Chao et al. do not expressly teach to push that data to an asset register database. Park et al. teaches to push that data to an asset register database (Page 1, Para 0002, L1-3: the building management system collects, manages and protects data from interconnected devices and entities; Page 4, Para 0035, L1-5: the system has storage devices to implement a building database including a set of entities and links between the entities; Page 19, Para 0185, L7-12: virtual representation of entities with versioning information McCally et al., Chu et al., Roth et al. and Chao et al.  with the method of Park et al. that included, because that would allow a building management system (BMS) to control, monitor and manage equipment in and around a building (Page 1, Para 0003, L1-3); effective analysis and information management of a plethora of data collected (L8).. 
Park et al. teaches to perform a data analysis process in respect of their respective model file (Page 15, Para 0157, L1-3: analyze the raw data with the entity data to generate alerts, warnings and determine risks and threats; page 16, Para 0165, L7-9: the dynamic attribute of the data entity may represent data that is derived, analyzed, inferred, calculated based on data from data sources).

20.	Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over McCally et al. (U.S. Patent Application Publication 2019/0095865, see the short version), in view of Chu et al. (U.S. Patent 10,733,775, see the short version), Roth et al. (U.S. Patent Application Publication 2008/0059220, see the short version),  Chao et al. (U.S. Patent Application Publication 2013/0338972, see the short version) and Park et al. (U.S. Patent Application Publication 2019/0095644, see the short version) ), and further in view of Greer et al. (WO 2004/017231).

McCally et al., Chu et al., Roth et al., Chao et al. and Park et al. teach the method of claim 21. Park et al. teaches providing a set of asset users with access to an asset data based on scope of responsibility permissions (Page 2, Para 0010, L1-3: access values include role information of a user of the requesting device; the role information indicates a permission level of the user or a device type of the requesting device; Page 2, Para 0016, L6-8: determine if a requesting device has access to private information based on access values; L10-13: provide masked information data structure to the requesting device in response to the request for private information if the requesting device has access to the private information of the entity); a subset of records in the register database (Page 1, Para 0002, L1-3: the building management system collects, manages and protects data from interconnected devices and entities; Page 4, Para 0035, L1-5: the system has storage devices to implement a building database including a set of entities and links between the entities; Page 19, Para 0185, L7-12: virtual representation of entities with versioning information can store the most recent updates of an attribute associated with the object and records of previous states of the attributes and entities; shadow record may be created  as a data entity and linked to other data entities corresponding to the dynamic attributes of the object entity such as a person, room, device etc.)..
McCally et al., Chu et al., Roth et al., Chao et al. and Park et al. do not expressly teach providing a set of asset installation users with access to a BIM data input module thereby to update data values. Greer et al. teaches providing a set of asset installation users (Page 3, Para 4, L3-4: the worker interface receives worker identifiers; Page 8, Para 1, L8-14: activity data relates to work performed on a job and includes identifiers indicative of the component upon which the work was performed by a worker; indicate the type of work performed any changed state of the component) with access to a BIM data input module thereby to update data values McCally et al., Chu et al., Roth et al., Chao et al. and Park et al. with the method of Greer et al. that included, because that would provide current status information to a manager to determine if a project is on schedule and staying within the budgetary constraints (Page 2, Para 1, L8-10).

Per claim 23: Roth et al. teaches executing a process thereby to determine compliance (Page 1, Para 0002, L1-5: a building plan compliance with local and regional regulations; a method for digitally receiving a building plan, comparing various elements of the plan with corresponding element restrictions in a compliance database and reporting any element of the building plan that is not in compliance; Page 2, Para 0020, L1-2: the system includes an author interfacing with a plan check system (PCS) using a web client; Page 3, Para 0032, L1-3: a CAD system for designing building plans with standards developed for cross-platform compatibility with other design systems; Page 4, Para 0041, L2-3: show a non-compliant component in a different color). Park et al. teaches each of the records in the asset register (Page 1, Para 0002, L1-3: the building management system collects, manages and protects data from interconnected devices and entities; Page 4, Para 0035, L1-5: the system has storage devices to implement a 

Art considered


21.	The following patents and papers are cited to show the state of the art at the time of Applicants' invention with respect to configuration of a digital twin for a building and a system configured for workflow management in building construction. 
1.	Park et al., "Building management system with space graphs", U.S. Patent Application Publication 2019/0158309, March 2019.
2.	Youngchoon et al., “Building management system with data ingestion and smart entities …”, WO 2019067645 A1, Published April 2019.
3.	Creveling et al., “Model inventory manager”, U.S. Patent Application Publication 2011/0307281, December 2011.
4.	Min et al., “Method to control version of Excel based Architecture design file”, Korean Patent KR 20180121193 A, Published November 2018.

Conclusion


If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to TC 2100 Group receptionist: 571-272-2100.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	/Kandasamy Thangavelu/
	Primary Patent Examiner
	Art Unit 2148
	November 19, 2021